By the Court.
The exceptions must be sustained, on the ground that notice of the debtor’s desire to take the poor debtor’s oath must be given by him to the jailer, and by the jailer to the magistrate; as well since the St. 1844, c. 154, as before; as has been decided in two former cases. Bruce v. Keogh, 7 Cush. 536; Proctor v. Wood, Middlesex, 1852. The discharge not being valid, the departure of the debtor beyond the prison limits was a breach of the bond.
Verdict set aside ; new trial in this cou/rt.